Name: Commission Regulation (EC) No 1796/2000 of 22 August 2000 derogating, with regard to set-aside in Sweden, from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  agricultural structures and production;  agricultural activity;  Europe
 Date Published: nan

 Avis juridique important|32000R1796Commission Regulation (EC) No 1796/2000 of 22 August 2000 derogating, with regard to set-aside in Sweden, from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops Official Journal L 212 , 23/08/2000 P. 0004 - 0005Commission Regulation (EC) No 1796/2000of 22 August 2000derogating, with regard to set-aside in Sweden, from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1672/2000(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3), as amended by Regulation (EC) No 1454/2000(4), lays down detailed rules for the application of Regulation (EC) No 1251/1999 as regards the conditions governing area payments for certain arable crops. Article 19(2) and (3) lays down that areas set aside must so remain for a period commencing on 15 January at the latest and ending on 31 August at the earliest and must not, except where otherwise provided for, be used for agricultural production or for any lucrative purpose.(2) Weather conditions over the past 12 months have been characterised by drought in certain regions of the Union, during autumn and winter in particular, and by excessive rainfall in other regions of the Union, during spring and summer in particular. This situation has already led the Commission to lay down a number of derogations in favour of Spain, Germany and Austria in Commission Regulation (EC) No 1332/2000(5), as amended by Regulation (EC) No 1595/2000(6).(3) In Sweden, too, excessive rainfall has flooded pastureland which can no longer be used to feed livestock. It is therefore desirable to find additional local feed alternatives for the month of August to feed livestock until the autumn.(4) The situation described above justifies derogations from Regulation (EC) No 2316/1999 by authorising the use of set-aside land for arable crops to feed livestock before the end of the set-aside period (on 31 August at the earliest), while providing for measures to ensure that use of the land concerned is not lucrative.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. For the 2000/01 marketing year and notwithstanding Article 19(2) and (3) of Regulation (EC) No 2316/1999, land declared as set aside in the regions of Sweden laid down in the Annex hereto may be used for producing animal feed.2. Sweden shall take all necessary measures to ensure that the set-aside land is not used for lucrative purposes and, in particular, that the products harvested from the areas concerned are excluded from the aid scheme for dried fodder laid down in Council Regulation (EC) No 603/95(7).Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 10 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 August 2000.For the CommissionPhilippe BusquinMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 193, 29.7.2000, p. 13.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 163, 4.7.2000, p. 28.(5) OJ L 151, 24.6.2000, p. 9.(6) OJ L 182, 21.7.2000, p. 10.(7) OJ L 63, 21.3.1995, p. 1.ANNEXSWEDENÃ rebro lÃ ¤nGÃ ¤vleborg lÃ ¤nDalarnas lÃ ¤nUppsala lÃ ¤nVÃ ¤rmlands lÃ ¤nVÃ ¤sternorrlands lÃ ¤nVÃ ¤stmanlands lÃ ¤n